Per Curiam.
Plaintiff and respondent brought an action against defendant and appellant to recover damages in the sum of $500. The cause of action arose out of a written contract whereby plaintiff leased from defendant fifteen acres of tillable land on which it was agreed plaintiff should plant, raise and harvest a crop of potatoes, for which defendant was to furnish the seed. At the end of the contract it was agreed that the planting must be finished by the twentieth instant. Plaintiff was to receive one half of the crop for his services. Plaintiff planted about four acres and no more. Under a clause in the lease authorizing defendant to take full and absolute possession of the land on plaintiff’s failure to perform, defendant went into possession on the twentieth. The jury returned a verdict of $19.
There can be no doubt that both parties were bound by the contract. Plaintiff, who could read English, signed it. He failed to perform. There is some testimony as to rains, but not sufficient to raise the question whether plaintiff was prevented from performance by an act of God. Defendant took possession as he was authorized to do by the express terms of the contract. The court should have directed a verdict for the defendant. Under the circumstances, however, no statutory costs will be allowed the defendant.
Reversed.